             Case 2:20-cv-00881-BNW Document 12
                                             11 Filed 04/06/21
                                                      04/02/21 Page 1 of 3
                                                                         4




 1   CHRISTOPHER CHIOU,
     Nevada Bar No. 14853
 2   Acting United States Attorney
     District of Nevada
 3
     MARCELO ILLARMO, MASBN 670079
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 977-8944
 6   Facsimile: (415) 744-0134
     E-Mail: marcelo.illarmo@ssa.gov
 7
     Attorneys for Defendant
 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
     JOSHUA E. LEMMENS,                         )
13                                              )   Case No.: 2:20-cv-00881-BNW
                   Plaintiff,                   )
14                                              )   DEFENDANT’S NOTICE REGARDING
            vs.                                 )   PRODUCTION OF CERTIFIED
15                                              )   ADMINISTRATIVE RECORD
     ANDREW SAUL,                               )
16   Commissioner of Social Security,           )
                                                )
17                 Defendant.                   )
                                                )
18

19

20

21

22

23

24

25

26
              Case 2:20-cv-00881-BNW Document 12
                                              11 Filed 04/06/21
                                                       04/02/21 Page 2 of 3
                                                                          4




 1          Defendant, Commissioner of Social Security (Commissioner), by his undersigned attorneys,
 2   provides notice to the Court and Plaintiff that an electronic copy of the certified administrative record (e-
 3   CAR) has been prepared and can now be filed in this matter. However, the Commissioner advises the Court

 4   that, at this time, the Office of Appellate Operations (OAO) is not working at full capacity at its official

 5   worksite in Falls Church, Virginia. A limited number of staff is now permitted to physically enter the office

 6   to work on a very limited basis. While the e-CAR has been prepared, OAO is still unable to provide CD

 7   and hard copies of the CAR—which has typically been required in this Court—with any regularity, given
     the limited staff and overall volume of cases.
 8
            While the Commissioner typically files the e-CAR under seal, as required by the Court, this filing
 9
     is only accessible to the Court and not by the parties through CM/ECF. However, it is Defendant’s
10
     counsel’s understanding that a new event has been added to CM/ECF which will allow the Commissioner
11
     to file the e-CAR under seal and all case participants will have access to the e-CAR. Accordingly, the
12
     Commissioner requests that he be permitted to file the e-CAR under seal using this new event (“Certified
13
     Administrative Record under seal”) and be relieved of the requirement of preparing CD/hard copies of the
14
     CAR. This will allow Plaintiff to access the e-CAR through CM/ECF and for the case to move forward
15
     without delay.
16          If the Court does not wish to relieve Defendant of the requirement to prepare CD/hard copies of the
17   CAR, the Commissioner sees no other option than to wait until OAO regains the capacity to provide these
18   additional copies of the CAR, which may possibly require seeking another extension upon the expiration
19   of the current extension, which requires that the Commissioner file the CAR by April 9, 2021. Defendant,
20   however, is ready and able to move forward at this time by filing the e-CAR under seal on CM/ECF.
21

22

23

24

25

26



     Def.’s Notice re CAR; No. 2: 20-cv-00881-BNW     1
              Case 2:20-cv-00881-BNW Document 12
                                              11 Filed 04/06/21
                                                       04/02/21 Page 3 of 3
                                                                          4




 1          Dated: April 2, 2021                        Respectfully submitted,
 2                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
 3
                                                        /s/ Marcelo Illarmo
 4                                                      MARCELO ILLARMO
                                                        Special Assistant United States Attorney
 5

 6
                                                        IT IS SO ORDERED:
 7

 8

 9
                                                        UNITED STATES MAGISTRATE JUDGE
10
                                                                April 6, 2021
11                                                      DATED: ___________________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Def.’s Notice re CAR; No. 2: 20-cv-00881-BNW   2
